                                                                EXHIBIT A TO ORDER



                               FEE
  PROFESSIONAL/           APPLICATION/           FEES            EXPENSES           TOTAL            APPROVED         APPROVED         TOTAL
      ROLE                   PERIOD           REQUESTED         REQUESTED         REQUESTED            FEES           EXPENSES       APPROVED

Berger Singerman LLP,     First Interim /        $151,744.50          $7,880.39       $159,624.89      $151,744.50       $7,880.39     $159,624.89
Counsel to the Official   November 19, 2020
Committee of              to February 28,
Unsecured Creditors       2021; D.I. 858,
                          Filed April 14,
                          2021
                                                                                                                                                      Case 20-12841-MFW




Red Banyan Group,         First Interim /         $70,110.00          $1,680.00        $71,790.00       $70,110.00       $1,680.00      $71,790.00
LLC, Public Relations     November 9, 2020
Consultant for the        to February 28,
Debtors                   2021; D.I. 872,
                          Filed April 23,
                                                                                                                                                      Doc 923-1




                          2021

Greenberg Traurig,        First Interim /       $1,871,442.50       $14,892.96       $1,886,335.46    $1,871,442.50     $14,892.96   $1,886,335.46
LLP, Counsel to the       November 9, 2020
Debtors                   to February 28,
                          2021; D.I. 873,
                          Filed April 23,
                                                                                                                                                      Filed 05/25/21




                          2021
Donlin, Recano &          First Interim /         $34,546.00             $0.00         $34,546.00       $34,546.00           $0.00      $34,546.00
Company, Inc.,            November 9, 2020
Administrative Agent      to February 28,
for the Debtors           2021; D.I. 877,
                                                                                                                                                      Page 1 of 1




                          Filed April 26,
                          2021

TOTALS FOR
INTERIM PERIOD:                                 $2,093,297.00        $24,453.35      $2,117,750.35    $2,093,297.00     $24,453.35    $2,117,750.35
